DETAILED ACTION
This is in response to communication received on 7/29/22.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/17/22 and 3/21/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13, 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 12 is cancelled. So thereby, claim 13, 16 and 17 is not limiting non-existent subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purpose of compact prosecution, Examiner will interpret these claims as depending on claim 11.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over CHAUG (US PGPub 2004/0112237) and BLENKHORN (US Patent Number 8,286,3432) as evidenced by ZHANG (US PGPub 2008/0170982) on claims 11-14 are withdrawn because the independent claim 11 has amended and claim 12 has been cancelled.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over CHAUG (US PGPub 2004/0112237) and BLENKHORN (US Patent Number 8,286,3432) as evidenced by ZHANG (US PGPub 2008/0170982) further in view of CAO (US Patent Number 8,529,784) on claims 15-18are withdrawn because the independent claim 11 has amended and claim 12 has been cancelled.
Claim(s) 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUG (US PGPub 2004/0112237) in view of BLENKHORN (US Patent Number 8,286,3432) as evidenced by ZHANG (US PGPub 2008/0170982) and Compound Summary Acetone by PubChem hereinafter PUBCHEM.
As for claim 11, CHAUG teaches "A process for forming a patterned thin film structure on a substrate or in-mold decoration film is disclosed" (abstract, lines 1-2) and "Any process for forming a thin film layer on the patterned substrate may be used, including without limitation by ... vacuum deposition ... for forming a thin film onto a plastic substrate. Useful thin film conductors include metal conductors" (paragraph 24, lines 1-5), i.e. A method for manufacturing a discontinuous vacuum metalized thin film.
CHAUG teaches "The process begins in step 102 and proceeds to step 104 in which a negative image of the thin film structures to be formed is printed on the surface of the substrate using a masking coating or ink" (paragraph 20, lines 3-6), i.e. coating a ... surface of a ... thin film with a longitudinal discontinuous stripping layer.
CHAUG is silent on the substrate being a flexible thin film. However, CHAUG does teach "Useful plastic substrates include ... polyethylene terephthalate (PET)" (paragraph 24, lines 15-17).
ZHANG teaches "a substrate of flexible plastic (polyethylene terephthalate (PET) or poly(ethylene-2,6,-naphthalate (PEN))" (paragraph 745).
As such, it is the position of the Examiner that it is inherent that CHAUG teaches a flexible thin film. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
CHAUG is silent on the surface of the flexible thin film being a corona surface.
BLENKHORN teaches "Methods are disclosed for manufacturing electronic devices ( e.g., transistors, and etc.), solar arrays, optical display arrays, portions of such devices and arrays, and the like" (abstract, lines 1-3).
BLENKHORN further teaches "Polymeric films to which the coating would not normally adhere can be treated, e.g., by ... corona discharge" (column 8, lines 44-46), i.e. forming a corona surface on a polymeric thin film.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a corona surface on CHAUG's polymeric thin film because BLENKHORN teaches that such a surface can help coatings adhere to polymeric films.
CHAUG teaches "Any process for forming a thin film layer on the patterned substrate may be used, including without limitation by ... vacuum deposition ... for forming a thin film onto a plastic substrate. Useful thin film conductors include metal conductors" (paragraph 24, lines 1-5), i.e. step 2: coating the corona surface and the stripping layer with a metal layer.
CHAUG further teaches "In one embodiment, the masking coating or ink may be stripped using an aqueous solution and/or another common solvent" (paragraph 20, lines 6-8), "The stripping of the coating/ink in step 108 has the effect of stripping away the printed pattern formed in step 104 as well as the portion of the thin film material deposited in step 106 that was deposited on to the areas of the substrate where the coating/ink was present" (paragraph 25, lines 4-8), and "Without limiting the generality of the present disclosure, it is believed that in certain embodiments at least part of the masking coating/ink printed in step 104 is exposed, or nearly so, to the stripping solvent, despite the masking patterns having been covered with metal thin film as a result of the deposition process of step 106" (paragraph 25, lines 16-21 ), i.e. step 3: removing the stripping layer and the metal layer on the stripping layer to obtain a discontinuous vacuum-metalized thin film.
CHAUG is silent on wherein the stripping layer is a fat-soluble stripping layer.
 CHAUG does teach “Depending on the durable layer used in the in-mold decoration film, a simple solvent, such as water, aqueous solutions, alcohols, ketones, esters, DMSO, or many other common organic solvents or solvent mixture, may be used to strip away the ink and the thin film material formed on top of the ink pattern” (paragraph 27, lines 6-11) and “thereon is stripped by spraying the patterned substrate on which the metal thin film has been formed with acetone” (paragraph 33, lines 14-17), i.e. wherein the stripping layer is soluble to acetone.
Examiner further notes that in PUBCHEM that acetone is a solvent for fats (section 11.1, USES). Thereby, it is inherent that the CHAUG teaches wherein the stripping layer is a fat-soluble stripping layer because its layers are dissolved using solvents that are soluble in fats.
As for claim 13, firstly Examiner notes that there is no limitation on what ‘grease’ specifically refers to. As such, Examiner will interpret grease to mean any fat soluble solvent.
CHAUG further teaches “Depending on the durable layer used in the in-mold decoration film, a simple solvent, such as water, aqueous solutions, alcohols, ketones, esters, DMSO, or many other common organic solvents or solvent mixture, may be used to strip away the ink and the thin film material formed on top of the ink pattern” (paragraph 27, lines 6-11), and as evidenced by PubChem above i.e. wherein the step 3, the stripping layer and the metal layer on the stripping layer are washed away with grease.
As for claim 14, CHAUG teaches "further comprising coating the decorated substrate with a thin protective layer" (claim 41 ), i.e. further comprising step 4: coating the flexible thin film and a surface of the metal layer with a protective layer.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaug et al. US PGPub 2004/0112237 hereinafter CHAUG and Blenkhorn US Patent Number 8,286,342 hereinafter BLENKHORN as evidenced by Zhang et al. US PGPub 2008/0170982 hereinafter ZHANG and Compound Summary Acetone by PubChem hereinafter PUBCHEM as applied to claims 11, 13, and 14 above, and further in view of Cao et al. US Patent Number 8,529,784 hereinafter CAO.
As for claim 15, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4:  longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.
CAO teaches "Methods and apparatuses for generating electrically-conductive and/or semi-conductive films, and more specifically, methods and apparatuses for generating conductive and/or semi-conductive films having nanoscale features are  provided" (abstract, lines 1-5) and "Any suitable method can be used to remove a portion of a film from a substrate. Removal may depend on the relative adhesion of the film between the substrate surface and a second surface" (column 4, lines 23-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.
As for claim 16, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.
CAO teaches "Methods and apparatuses for generating electrically-conductive and/or semi-conductive films, and more specifically, methods and apparatuses for generating conductive and/or semi-conductive films having nanoscale features are provided" (abstract, lines 1-5) and "Any suitable method can be used to remove a portion of a film from a substrate. Removal may depend on the relative adhesion of the film between the substrate surface and a second surface" (column 4, lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.
As for claim 17, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.
CAO teaches "Methods and apparatuses for generating electrically-conductive and/or semi-conductive films, and more specifically, methods and apparatuses for generating conductive and/or semi-conductive films having nanoscale features are provided" (abstract, lines 1-5) and "Any suitable method can be used to remove a portion of a film from a substrate. Removal may depend on the relative adhesion of the film between the substrate surface and a second surface" (column 4, lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.
As for claim 18, CHAUNG and BLENKHORN are silent on wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum-metalized wire.
CAO teaches "Methods and apparatuses for generating electrically-conductive and/or semi-conductive films, and more specifically, methods and apparatuses for generating conductive and/or semi-conductive films having nanoscale features are provided" (abstract, lines 1-5) and "Any suitable method can be used to remove a portion of a film from a substrate. Removal may depend on the relative adhesion of the film between the substrate surface and a second surface" (column 4, lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of wherein the method for manufacturing a discontinuous vacuum-metalized wire further comprises step 5 after step 3 or step 4: longitudinally cutting the discontinuous vacuum-metalized thin film to obtain a discontinuous vacuum metalized wire in the process of CHAUG and BLENKHORN because CAO teaches that such steps allow for the creation of free-standing conducting nanoscale features.

Response to Arguments
Applicant’s arguments with respect to claim(s)11,13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717